Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 10/15/2021.  Claims 1-20 have been presented for examination.  Claims 1, 4, 6, 10, 12, 13, 15, and 17 have been amended.  Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stitt (Pub. No.: 2020/0114875 A1) in view of Kim (Pub. No.: 2015/0222658 A1) and Lu (Pat. No.: 9,800,610 B1).
1) In regard to claim 1, Stitt discloses the claimed access system (fig. 2: 28) for securing wireless communications for passive keyless entry (fig. 2: 32) to an asset (fig. 2: 30), comprising: 
one or more processors (fig. 3: 204); 

a monitoring module (fig. 3: 230) including instructions that when executed by the one or more processors cause the one or more processors to monitor operating conditions associated with the asset (¶0310), the operating conditions identifying security characteristics of the asset and interactions of wireless devices with the asset, and selectively activate at least one countermeasure from an available group of countermeasures according to at least the operating conditions (¶0310); and 
a communication module (fig. 3: 222). 
Stitt does not explicitly the monitoring module includes instructions to monitor by sniffing for additional communications present at the asset to detect a threatening communication according to a timing and a transmission frequency of the threatening communication in relation to the wireless communications associated with the asset, and communication module has instructions that when executed by the one or more processors cause the one or more processors to wirelessly communicate with an accessing device according to the at least one countermeasure.
However, Kim discloses it has been known for a vehicle entry system communication module to have instructions that when executed by a processors cause the processors to wirelessly communicate with an accessing device according to the at least one countermeasure (¶0005).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to modify the system of Stitt to communicate a countermeasure in response to the attack, as taught by Kim.


In addition, Lu discloses it has been known for a system for defeating relay attacks monitoring module includes instructions to monitor by sniffing for additional communications present at the asset to detect a threatening communication according to a timing and a transmission frequency of the threatening communication in relation to the wireless communications associated with the asset (Lu col. 7, lines 55-67 to col. 8, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Stitt to detect a threatening communication by sniffing for a device according to a timing and a transmission frequency of the threatening communication, as taught by Lu. 
One skilled in the art would be motivated to modify Stitt as described above in order to use a known technique for detecting a relay attack on a keyless entry system of a vehicle.
 
2) In regard to claim 2 (dependent on claim 1), Stitt, Kim and Lu further disclose the access system of claim 1, wherein the asset is a vehicle that includes a PKE system, wherein the group of countermeasures include separate modifications to a communication protocol that define how the asset wirelessly communicates for the PKE (Stitt ¶0310), 

wherein the group of countermeasures function to thwart malicious attacks to access the asset by one or more of: modifying a format of communications between the asset and the accessing device, and modifying routines for providing and receiving the communications (Kim ¶0005 and ¶0033-0034). 

3) In regard to claim 3 (dependent on claim 1), Stitt, Kim and Lu further disclose the access system of claim 1, wherein the communication module includes instructions to wirelessly communicate including instructions to:
transmit, at a first frequency, a challenge message as a function of the at least one countermeasure (Kim ¶0005), and
in response to receiving, on a second frequency, a response message to the challenge message, provide access to the asset according to whether the response message satisfies at least one security criteria and the at least one countermeasure (Kim ¶0005; note, it is clear from the reference if the vehicle receives the challenge message from the fob the vehicle will be unlock. This is evident since ¶0004 discloses, in the prior art, if a response message is received the vehicle door is unlocked.).

4) In regard to claim 4 (dependent on claim 1), Stitt, Kim and Lu further disclose the access system of claim 1, wherein the monitoring module includes instructions to monitor the operating conditions including instructions to sniff wireless communications 

5) In regard to claim 5 (dependent on claim 1), Stitt, Kim and Lu further disclose the access system of claim 1, wherein the communication module includes instructions to wirelessly communicate including instructions to: responsive to a challenge countermeasure being activated, wirelessly communicate by transmitting and receiving a series of several communications as defined by the challenge countermeasure, the series of several communications including at least a set of wakeup communications prior to a challenge message (Kim ¶0005; note, Kim does not explicitly disclose a wakeup signal, however, Kim discloses in ¶0005 a first challenge message is transmitted on a first challenge frequency which is interpreted as the wakeup signal. Kim ¶0005 goes on to disclose a second challenge message is transmitted on a second challenge frequency.). 

6) In regard to claim 6 (dependent on claim 1), Stitt, Kim and Lu further disclose the access system of claim 1, wherein the monitoring module includes instructions to selectively activate including instructions to activate additional countermeasures from the available group according to the operating conditions, the operating conditions including one or more of: i) detecting nearby wireless communications having a 

7) In regard to claim 7 (dependent on claim 1), Stitt, Kim and Lu further disclose the access system of claim 1, wherein the security characteristics define a base security level of the asset, wherein the monitoring module includes instructions to selectively activate the at least one countermeasure including instructions to activate a base group that is a subset from the available group according to the base security level, wherein the base group includes countermeasures defining: timing constraints for a challenge message that the asset wirelessly communicates, content constraints defining unique content of the challenge message for separate iterations, the timing constraints defining instance timing between transmitting successive iterations of the challenge message and response timing for receiving a response to the challenge message (Stitt ¶0311). 

8) In regard to claim 8 (dependent on claim 1), Stitt, Kim and Lu further disclose the access system of claim 1, wherein the communication module includes instructions to wirelessly communicate including instructions to: responsive to a frequency hopping countermeasure being activated, wirelessly communicate by transmitting and receiving at least two sets of communications provided on disparate frequencies (Kim ¶0028), the asset specifying a second frequency on which a wireless device is to respond in a 

9) In regard to claim 9 (dependent on claim 1), Stitt, Kim and Lu further disclose the access system of claim 1, wherein the communication module includes instructions to wirelessly communicate including instructions to: responsive to a location countermeasure being activated, wirelessly communicate by transmitting and receiving at least a challenge message and a response message, and verifying that the accessing device providing the response message is proximate to the asset, wherein verifying the accessing device is proximate to the asset includes localizing the wireless device using one or more sensors of the asset (Stitt ¶0261).

10) In regard to claim 10, claim 10 is rejected and analyzed with respect to claim 1 and the references applied. 

11) In regard to claim 11 (dependent on claim 10), claim 11 is rejected and analyzed with respect to claims 2, 4 and 7 and the references applied. 

12) In regard to claim 12, claim 12 is rejected and analyzed with respect to claim 1 and the references applied. 

13) In regard to claim 13 (dependent on claim 12), claim 13 is rejected and analyzed with respect to claim 2 and the references applied. 

14) In regard to claim 14 (dependent on claim 12), claim 14 is rejected and analyzed with respect to claim 3 and the references applied. 

15) In regard to claim 15 (dependent on claim 12), claim 15 is rejected and analyzed with respect to claim 4 and the references applied. 

16) In regard to claim 16 (dependent on claim 12), claim 16 is rejected and analyzed with respect to claim 5 and the references applied. 

17) In regard to claim 17 (dependent on claim 12), claim 17 is rejected and analyzed with respect to claim 6 and the references applied. 

18) In regard to claim 18 (dependent on claim 12), claim 18 is rejected and analyzed with respect to claim 7 and the references applied. 

19) In regard to claim 19 (dependent on claim 12), claim 19 is rejected and analyzed with respect to claim 8 and the references applied. 

20) In regard to claim 20 (dependent on claim 12), claim 20 is rejected and analyzed with respect to claim 9 and the references applied. 

Response to Arguments
Applicant's arguments with respect to the amended claims, based solely on the amendments to the claims, have been considered but are moot because the arguments do not apply to the combination of the references including new prior art being used in the current new grounds of rejection for the newly added limitations to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS J KING/Primary Examiner, Art Unit 2684